PER CURIAM
Plaintiff obtained a judgment against Robert J. O’Reilly (defendant) in Washington. That judgment, now on appeal in Washington, was registered in Lane County. The trial court entered an order granting defendant’s motion for ‘ ‘denial of the foreign judgment, ’ ’ which it treated as a motion for stay of execution. On plaintiffs motion for reconsideration, that order was set aside. Defendant then filed a motion to reinstate the order, which was denied. Defendant appealed the denial. We dismissed the appeal after defendant failed to file a brief.
Defendant then filed a motion for “rescission of order, de novo review, and mandate to the trial court.” Its heading stated that the motion was being made in the Court of Appeals, and it appears to have been something akin to a motion for reconsideration. However, it was filed in the trial court and sought “rescission” of this court’s order dismissing defendant’s appeal and a “mandate” that the trial court declare the foreign judgment null and void. The motion was denied. Defendant now appeals the denial of that order. The trial court had no authority to do any of the things that defendant requested. Accordingly, the denial was not error.
Affirmed.